Citation Nr: 0033664	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  97-26 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from April 1971 to April 1972.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).


REMAND

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This act introduces several fundamental changes 
into VA's adjudication process which impact on the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder.  As these procedures could not have been 
followed by the RO at the time of the March 1996 rating 
decision, and as these procedures are more favorable to the 
veteran than those previously in effect, further development 
is in order.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran has alleged that he developed PTSD as a result of 
his service in Vietnam.  In a May 1997 written statement and 
in his July 1997 substantive appeal, the veteran described 
each of the stressors upon which he is basing his claim.  The 
veteran stated that he encountered these stressors while 
serving in the 93rd Military Police Battalion, HHD Company, 
near the city of Quin Nohn in Vietnam.  He alleged that while 
assigned the military occupation specialty of supply 
operations clerk, he regularly drove his section commander 
"through the open countryside, with the constant possibility 
of enemy contact" to inspect the motor pools and supply 
rooms of the companies in their battalion.  He recounted that 
"[w]e were always armed, and, for my part, always scared."  
He averred that he experienced "several fire-fights while 
traveling with a convoy from one place to another."  He 
further alleged that he regularly pulled perimeter guard duty 
at his company's compound during which he would experience 
"fear of enemy contact."  He related that the compound 
would be hit with incoming mortar rounds, trip flares along 
the fence perimeter, and aerial flares, which required small 
arms fire to defend the compound.  The veteran reported that 
he was with a fellow soldier in a nearby village in Pleiku 
when they were accosted in an alleyway by armed Vietnamese 
and the soldier was killed.  The veteran also stated that 
when his battalion received an order to stand down, he was 
assigned to 176 MP Detachment.  He was left behind with a 
small number of others to carry out the order, and was 
responsible for transporting by truck unused equipment to the 
Property Disposal Office at Phu Cat.  He related that during 
these trips, which he said involved routes through 
residential areas, Vietnamese civilians would try to board 
the trucks in order to make off with the equipment they 
contained, and he would fend them off by beating them with a 
stick or baseball bat.  He observed that he thought that he 
had probably severely injured and killed some of these 
people.  The veteran also noted that during the standing down 
of his battalion, the latrine at his compound "was destroyed 
by mortar attack, and the ground was littered with 
undetonated mortar shells."  

In August 2000, the veteran submitted additional allegations 
concerning stressors experienced during his service in 
Vietnam.  He reported that the convoys in which he traveled 
were attacked, not only by impoverished citizens but also by 
enemy soldiers.  He further stated that he had seen civilians 
killed attacking the convoys on which he rode and civilians 
killed outside their compound by the Viet Cong.  He indicated 
that he had engaged in combat but gave no specific examples 
other than having experienced constant stress by being in a 
war zone.

In October 1997, the RO received a Casualty Detail Report 
from the United States Army Service Center for Research of 
Unit Records (USASCRUR) indicating that a soldier with the 
same name as the veteran had stated had been killed in a 
homicide in Pleiku on January 31, 1972.  However, no 
information, such as identification the soldier's unit and 
its location at that time, was included by which it could be 
ascertained whether the veteran witnessed the homicide.  
Morning Reports dated in January 1972 for the veteran's unit 
were received from the National Personnel Records Center 
(NPRC) in March 1998; however, they contained no further 
details about this incident.  USASCRUR also enclosed 
Operational Reports-Lessons Learned for the veteran's unit 
for the period ending October 31, 1971, which gave the 
locations, missions, operations, and significant activities 
of the unit during the reporting period.

The RO's request to USASCRUR in September 1997 for supporting 
evidence of the stressors alleged by the veteran to which 
that agency responded in October 1997 was largely unspecific.  
The RO requested verification of the soldier's death that the 
veteran alleged to have witnessed in Pleiku.  However, the RO 
did not request the kind of information that would aid the 
making of a judgment as to whether the veteran was actually 
with this soldier at the time he was killed.  Nor did the RO 
identify in its request any other stressors alleged.  
However, except for the allegation concerning the soldier who 
was killed, the information provided by the veteran 
concerning his stressors have been vague.

Accordingly, the veteran should be asked to clarify and to 
supplement with specific information (e.g., times, places, 
circumstances, frequency of the experiences, and the names of 
other participants and/or witnesses) his allegations about 
what stressors he experienced during service.  This 
clarification and supplementation should include information 
supporting the allegation that he engaged in combat with the 
enemy while in Vietnam.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (stating that it is not an impossible or 
onerous task for appellants who claim entitlement to service 
connection for post-traumatic stress disorder to supply the 
names, dates and places of events claimed to support a 
post-traumatic stress disorder stressor).

Thereafter, the RO should review the evidence to determine 
whether the veteran actually engaged in combat with the enemy 
while serving in Vietnam and if he did, whether any stressor 
that he alleges is consistent with the circumstances of that 
service.  The VA General Counsel held that while a veteran 
must have participated directly in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality in order to be considered to have engaged 
in combat with the enemy, this determination depends 
ultimately on the particular facts of each case.  See 
VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  

The Board notes that the diagnostic codes and provisions 
relating to psychiatric disorders were revised effective 
November 7, 1996.  38 C.F.R. §§ 4.13, 4.16, 4.125, 4.126, 
4.127, 4.128, 4.129, 4.130, 4.131, 4.132 (1996); 
61 Fed.Reg. 52695-52702 (Oct. 8, 1996).  Under either the 
former or the current regulations governing proof of claims 
of entitlement to service connection for post-traumatic 
stress disorder, if the evidence establishes that the veteran 
engaged in combat with the enemy and the alleged stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service, the uncorroborated 
testimony of the veteran may establish the occurrence of the 
stressor.  See 38 C.F.R. § 3.304(f) (1996); 38 C.F.R. § 
3.304(f) (2000).  If, on the other hand, it is determined 
that a veteran had no combat service or that none of his 
stressors is related to the combat service he is shown to 
have had, then under both the former and the current 
regulations, the claimed stressor will be found to have 
occurred only when his lay testimony has been corroborated by 
independent evidence of record.  See 38 C.F.R. § 3.304(f) 
(1996); 38 C.F.R. § 3.304(f) (2000); see also West v. Brown, 
7 Vet. App. 70, 76 (1994).  However, corroboration need not 
be as to every detail alleged by the veteran or even such as 
confirms his personal participation in the alleged incident.  
See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (radio log 
showing that the veteran's company had come under attack was 
sufficient to corroborate the in-service stressor alleged by 
the veteran, despite the fact that the radio log did not 
identify his participation).

In the event that either combat service to which a stressor 
alleged by the veteran is related, or the occurrence of 
specific non-combat stressors is established, the veteran 
should be afforded a VA psychiatric examination.  It should 
be ascertained during this examination whether the veteran 
currently has post-traumatic stress disorder and if so, 
whether the established combat and/or non-combat stressors in 
this case are sufficient to support the post-traumatic stress 
disorder diagnosis.  The RO should ensure that all pertinent 
post-service medical records of the veteran, both VA and 
private, have been associated with the claims file prior to 
this examination so that it will be a fully informed one.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in the possession of VA and therefore are 
constructively included in the record of a claim).

Hence, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
evidence that provides a relationship 
between post-traumatic stress disorder 
and his period of active military 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include any and all inpatient 
and/or outpatient treatment that he has 
received at any private or VA facility 
for a psychiatric condition since January 
2000.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure the 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  The RO should again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events he experienced during service, 
such as dates, places, the unit he was 
assigned to at the time of the events, 
and detailed descriptions of events.  Any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying detail should also be 
provided.  The veteran should be 
requested to identify any other sources, 
military or non-military, that may 
provide information concerning the 
incidents.  

3.  The veteran is hereby advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, and 
he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  He is advised to submit 
any verifying information that he can 
regarding the stressors he claims to have 
experienced in service.  He is further 
advised that failure to respond may 
result in adverse action.

4.  Regardless of the veteran's response, 
the RO should prepare a summary of all 
claimed stressors reported by the 
appellant, to include those stressors 
claimed in previous written statements 
and to examining health care 
professionals, and contact all 
appropriate organizations in order to 
verify the claimed stressors.  /This 
summary, along with the veteran's 
appropriate personnel records, and any 
additional information received pursuant 
to this remand, should be sent to 
USASCRUR, 7798 Cissna Road, Springfield, 
VA 22150, to verify the claimed stressors 
as reported by the veteran.  USASCRUR 
should be requested to provide any 
information available which might 
corroborate the veteran's alleged 
stressors.  If USASCRUR is unable to 
provide the specific information 
requested, they should be asked to direct 
the RO to any additional appropriate 
sources.

5.  Thereafter, the RO should consider 
all credible supporting evidence 
developed to show that the appellant 
experienced the alleged stressors and 
determine whether the evidence is 
sufficient to establish the occurrence of 
the stressors.

6.  If, and only if, one or more 
stressors are verified, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner should integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status.  If the 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors established by 
the record and found sufficient to 
produce post-traumatic stress disorder by 
the examiner.  Complete reasons and bases 
must accompany any opinion offered.  Any 
report prepared should be typed. 

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

9.  Thereafter, the RO should review the 
expanded record and adjudicate the issue 
on appeal with consideration of the 
Veterans Claims Assistance Act of 2000.  
The claim must be evaluated in the light 
of both the former and the current 
regulations applicable to the issue of 
entitlement to service connection for 
post-traumatic stress disorder and if the 
results differ, the outcome more 
favorable to the veteran must be applied.  
If the determination remains unfavorable 
to the veteran, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


